ORDER

PER CURIAM.
Defendant, Daniel Prisner, appeals the judgment of the Circuit Court of Marion County following his conviction by a jury of an attempt to commit stealing in violation of Section 564.011 RSMo 1994. Pris-ner argues on appeal that the trial court erred in overruling his motion for acquittal and in imposing judgment and sentence for attempted stealing because the state failed to prove beyond a reasonable doubt that Prisner took a substantial step toward appropriating property from the Tom Boland Ford car lot or that he had a purpose or intent to deprive anyone of property.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 30.25(b).